EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Hannon on 3/17/21.
	The application has been amended as follows: 
Claim 1, lines 25-40 have been replaced with the following:
–wherein the driving-side elastic member includes a plurality of elastic slits provided at a plurality of positions in the circumferential direction, each of the slits is open to an axial edge of the driving-side elastic member, 
wherein the convex portions of the driving-side transmission member are engaged with the elastic slits of the driving-side elastic member, and in the engaged state, a radial gap is interposed between a radially outer end surface of each convex portion of the driving-side transmission member and a bottom surface of an engaged elastic slit of the driving-side elastic member, 
wherein the driven-side elastic member includes a plurality of elastic slits provided at a plurality of positions in the circumferential direction, each of the slits is open to an axial edge of the driven-side elastic member, and 
wherein the convex portions of the driven-side transmission member are engaged with the elastic slits of the driven-side elastic member, and in the engaged state, a radial gap is interposed between a radially outer end surface of each convex 

Claim 6, line 6 has been modified from “configuring the” to –of the—. 
Claim 6, line 8 has been modified from “configuring the” to –of the—. 
Claim 9, line 3 has been modified from “configuring at” to –of at—. 

REASONS FOR ALLOWANCE
Claims 1-6 and 8-11 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “wherein the driving-side elastic member includes a plurality of elastic slits provided at a plurality of positions in the circumferential direction, each of the slits is open to an axial edge of the driving-side elastic member, wherein the convex portions of the driving-side transmission member are engaged with the elastic slits of the driving-side elastic member, and in the engaged state, a radial gap is interposed between a radially outer end surface of each convex portion of the driving-side transmission member and a bottom surface of an engaged elastic slit of the driving-side elastic member, wherein the driven-side elastic member includes a plurality of elastic slits provided at a plurality of positions in the circumferential direction, each of the slits is open to an axial edge of the driven-side elastic member, and wherein the convex portions of the driven-side transmission member are engaged with the elastic slits of the driven-side elastic member, and in the engaged state, a radial gap is interposed between a radially outer end surface of each convex portion of the driven-.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses shaft couplings of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611